DETAILED ACTION
This action is responsive to the Application filed 8/07/2020. 
As a result from a most recent pre-amendment, claims 1-4, 11-26 remain pending for prosecution on merits. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
For correcting some minor typographic error, the application has been amended as follows.
In the CLAIMS:
Claim 1: (Currently Amended, lines 10-13)
… an artificial intelligence (AI) accelerator coupled to the big cores module and the small cores modules, the AI accelerator configured to calculate PnP prediction results based on the [per-instance calculations from the small cores module and to send the PnP prediction results to the big cores module.
Claim 11: (Currently Amended, lines 11-13)
… calculating, by an artificial intelligence (AI) accelerator of the device, PnP prediction results based on the [per-instance calculations from the small cores module; and
sending, by the AI accelerator, the PnP prediction results to the big cores module.
Claim 21: (Currently Amended, lines 14-20)
per-instance calculations from the small cores module; 
sending, by the AI accelerator, the PnP prediction results to the big cores module;
receiving, by the big cores module, the PnP prediction results from the AI accelerator; sending, by the big cores module, the PnP prediction to the host server via the host interface; and
receiving the PnP prediction results from the big cores module.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-4, 11-26 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
A device for predicting performance and power (PnP) requirements of a host server, the device comprising:
(i) a big cores module including a plurality of general purpose central processing units (CPUs), the big cores module configured to receive and pre-process PnP metrics data of the host server and to allocate computing resources for calculating the PnP requirements;
(ii) a small cores module including a plurality of massively parallel processing (MPP) units, the small cores module coupled to the big cores module, the small cores module configured to map each instance associated with host server in the PnP metrics data to a corresponding MPP unit based on the allocated computing resources for a per-instance metric calculation; and
(iii) an artificial intelligence (AI) accelerator coupled to the big cores module and the small cores modules, the AI accelerator configured to calculate PnP prediction results based on the per- instant calculations from the small cores module,
(iv) and to send the PnP prediction results to the big cores module.
(as recited in claims 1, 11, 21)
Dorsey et al, USPubN: 2018/0349191, discloses processor complex with management and control over threads executing in multiple core, the control for managing over latency requirement and performance requirement, including mapping group of threads with execution metrics as a recommendation to boost workload performance or latency result, the control effort assigned for a thread group using a performance map and recommendation for core type and parametric (voltage, frequency) value.  Dorsey fails to disclose a mapping performed by a plurality of parallel processing units (MPP),  which constitute small cores module comprised in a same device with a big cores module, the latter configured for pre-processing power requirement metrics received from a host server as in (i), so that prediction using a AI accelerator – as in (iii) can provide the results associated with corresponding per-instance calculation (generated from the massively parallel effect of mapping (ii) by the small cores module) and send results as in (iv) to the big cores module, where the MPP mapping is based on PNP metrics (geared for allocating host resources) received at the big cores module. 
Cunningham et al, USPubN: 2014/0055496, discloses a map-reduce system to process metrics associated with a job, using mappers and reducer to combine and/or shuffle and/or repartition memory state of jobs to improve relevant performance metrics, where the mappers are specified at a API with entry points being assigned a portion of the job, the reduce/map API configured with multi-thread execution to parallelize shuffling. No part in the parallelizing of shuffling per the mapper/shuffler approach in Cunningham use of a map-reduce to improve performance metrics is there concern for generating a per-instance metric calculation associated with allocated resources per a mapping performed by a plurality of parallel processing units (MPP),  which constitute small cores module comprised in a same device with a big cores module, which is used to pre-process power requirement metrics received from a host server as in (i), so that prediction using a AI accelerator – as in (iii) can provide the results associated with corresponding per-instance calculation (generated from the massively parallel effect of mapping (ii) by the small cores module) and send results as in (iv) to the big cores module.
Stitt et al, USPubN: 2014/0026111, discloses a circuit equipped with an adapter for mapping between invocation-parameter space with work-metric space to solve bottlenecks and provide efficient resource management service using elastic computing having error predicting planner and heuristic implementation for tuning parameters so as to balance performance while meeting accuracy requirement of executing components of the (FPGA) circuit, the mapping effect to finetune parametric invocation resulting in improved execution time.  No part in the heuristic and error predicting planner per Stitt mapping adapter (for balancing performance and accuracy requirement) is there effect of generating a per-instance metric calculation associated with allocated resources per a mapping performed by a plurality of parallel processing units (MPP),  which constitute small cores module comprised in a same device with a big cores module, which is used to pre-process power requirement metrics received from a host server as in (i), so that prediction using a AI accelerator – as in (iii) can provide the results associated with corresponding per-instance calculation (generated from the massively parallel effect of mapping (ii) by the small cores module) and send results as in (iv) to the big cores module.
Taylor et al, USPubN: 2009/0060197, discloses an integrated circuit associated with scalable cypher circuit that use throughput as performance requirement or goal to active route or minimize path to increase or diminish power consumptoin based on parts of the circuit, where placement and routing capability of the cypher circuit includes functionaly for mapping and timing according to known protocols.  No part in the mapping and routing by the ASIC/FPGE scalable circuit and use of throughput as requirement in Taylor is there concern with generating a per-instance metric calculation associated with allocated resources per a mapping performed by a plurality of parallel processing units (MPP),  which constitute small cores module comprised in a same device with a big cores module, which is used to pre-process power requirement metrics received from a host server as in (i), so that prediction using a AI accelerator – as in (iii) can provide the results associated with corresponding per-instance calculation (generated from the massively parallel effect of mapping (ii) by the small cores module) and send results as in (iv) to the big cores module.
Ben-Shaul et al, USPubN: 2017/0366606, discloses a cloud-based service to obtain workloads and NW edge proxy module including therewith CPUs with predetermined IOPS, RAM and processor power construed as possible capability to support execution or migration of the workloads associated with satisfying requirement of a storage system, where resources identified at the on-premise instance located with said edge proxy can be remapped to corresponding mount points of instance of the resource.   The service to remap resources with one instance of processing capabality from a edge proxy module in Ben-Shaul per a mount point defined from the available resources cannot be same as generation of a per-instance metric calculation associated with allocated resources per a mapping performed by a plurality of parallel processing units, which constitute small cores module comprised in a same device with a big cores module, which is used to pre-process power requirement metrics received from a host server as in (i), so that prediction using a AI accelerator – as in (iii) can provide the results associated with corresponding per-instance calculation (generated from the massively parallel effect of mapping (ii) by the small cores module) and send results as in (iv) to the big cores module.
Brown, USPubN: 2015/0244591, discloses a predictive server configured for gathering requirements and alternative source capabilities for power provisioning, generate future availability thereof based on power-line geo-map data and recognized patterns of distribution relevant to the availability, process the recognized patterns combined with weather conditions to aid the power grid with notifications or management type of recommendations to allocate or route power capabilities to target appliances based on their corresponding priority.  No part in the predictive analytics per Brown’s server-based use of geo-map and recommending thereby on routing and managing provisioning of a power grid is there provision of a per-instance metric calculation associated with allocated resources per a mapping performed by a plurality of parallel processing units (MPP), which constitute small cores module comprised in a same device with a big cores module, which is configured to pre-process power requirement metrics received from a host server as in (i), so that prediction using a AI accelerator – as in (iii) can provide the results associated with corresponding per-instance calculation (generated from the massively parallel effect of mapping (ii) by the small cores module) and send results as in (iv) to the big cores module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
January 13, 2022